Mr. Justice McDonald delivered the opinion of the court. 2. Sales, § 366*—when purchasers cannot complain of breach of contract. Where the purchasers of steel shafting fail to make payments as required by the contract and, after the seller’s rescission of the contract because thereof, write the seller to continue shipments, it is incumbent upon them to perform their part of the contract by making payments as they become due thereunder, and, failing therein, they are in no better position than the seller, and cannot complain of a breach of contract. 3. Sales, § 373*—when waiver of provision in contract for payment for shipments within SO days not shown. Evidence held insufficient to show a waiver, by the seller of a provision in a contract for the sale of steel shafting, requiring that shipments be paid for within 30 days from date thereof.